
	

114 S1927 IS: Require Evaluation before Implementing Executive Wishlists Act of 2015
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1927
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Coats (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to postpone the effective date of high-impact rules pending
			 judicial review.
	
	
		1.Short title
 This Act may be cited as the Require Evaluation before Implementing Executive Wishlists Act of 2015 or the REVIEW Act of 2015.
 2.Relief pending reviewSection 705 of title 5, United States Code, is amended— (1)by striking When and inserting the following:
				
 (a)In generalWhen; and (2)by adding at the end the following:
				
					(b)High-Impact rules
 (1)DefinitionsIn this subsection— (A)the term Administrator means the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget; and
 (B)the term high-impact rule means any rule that the Administrator determines may impose an annual cost on the economy of not less than $1,000,000,000.
							(2)Relief
 (A)In generalExcept as provided in subparagraph (B), an agency shall postpone the effective date of a high-impact rule of the agency pending judicial review.
 (B)Failure to timely seek judicial reviewNotwithstanding section 553(d), if no person seeks judicial review of a high-impact rule during the 60-day period beginning on the date on which the high-impact rule is published in the Federal Register, the high-impact rule shall take effect on the date that is 60 days after the date on which the high-impact rule is published..
			
